       Case: 5:19-cv-01197-SL Doc #: 15 Filed: 07/18/19 1 of 3. PageID #: 277



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

  CYBERGENETICS CORP.,                            )   CASE NO. 5:19-CV-01197-SL
                                                  )
                 Plaintiff,                       )
                                                  )   JUDGE SARA LIOI
         vs.                                      )
                                                  )
  INSTITUTE OF ENVIRONMENTAL                      )
  SCIENCE AND RESEARCH and                        )   STIPULATED MOTION FOR
  NICHEVISION INC.,                               )   EXTENSION OF TIME TO ANSWER
                                                  )   PLAINTIFF’S COMPLAINT OR
                 Defendants.                      )   OTHERWISE PLEAD



       Defendants Institute of Environmental Science and Research (“ESR”) and NicheVision

Inc. (“NicheVision”) (collectively, “Defendants”) respectfully move this Honorable Court for an

extension of time to answer Plaintiff Cybergenetics Corp.’s Complaint or otherwise plead.

Defendants seek an extension of time up to and including September 25, 2019. Plaintiff, through

counsel Mark Supko, has consented to the extension of time via email.


       Plaintiff requested that ESR waive service of the Complaint. ESR is a New Zealand Crown

Research Institute and, thus, is an instrumentality of a foreign state falling within 28 U.S.C. §

1603(b). Service upon an instrumentality of a foreign state is set forth within 28 U.S.C. § 1608(b).

See Fed. R. Civ. P. 4(j)(1). Section 1608(b)(1) sets forth that the parties may effect service “in

accordance with any special arrangement for service.” In an effort of good faith and to avoid the

complexity associated with service upon ESR pursuant to § 1608(b)(2) or (3) and thereby unduly

delay ESR’s Answer or other pleading, ESR agreed to waive service in exchange for Plaintiff’s

stipulated extension of time up to and including September 25, 2019 for both ESR and

NicheVision. The agreed-upon extension is an earlier date for ESR’s Answer or other pleading



                                                 1
       Case: 5:19-cv-01197-SL Doc #: 15 Filed: 07/18/19 2 of 3. PageID #: 278



than if ESR were to be served according to § 1608(b)(2) or (3) after its time to waive service

expired.


       More importantly, ESR and NicheVision need the additional time to fully investigate

Plaintiff’s claims of patent infringement. Plaintiff has asserted infringement of two U.S. patents,

U.S. Patent No. 8,898,021 (“the ’021 Patent”) and U.S. Patent No. 9,708,642 (“the ’642 Patent”)

(collectively, “the Patents-in-Suit”). The ‘021 Patent was filed on February 2, 2001 and issued on

November 25, 2014, after pending in the U.S. Patent and Trademark Office for nearly 14 years.

As such, its prosecution history is approximately 1,500 pages and consists of approximately 14

Office Actions and like number of responses thereto. In total, the prosecution history of the

Patents-in-Suit totals close to 2,000 pages and is very complicated. In addition, the technology at

issue in the Patents-in-Suit is also very specialized and highly technical DNA forensic technology.

Forming and researching defenses as to invalidity, unenforceability, and non-infringement of the

Patents-in-Suit requires extensive research. This request is the second for NicheVision and the

first for ESR.


       Finally, Defendants believe that it would make the most sense for the answers/other

pleadings of both Defendants to be due at the same time. The Local Patent Rules allow

discovery/disclosures to “begin upon the filing of an Answer or a motion under Fed. R. Civ. P. 12”

absent a Court Order otherwise. (L. P. R. 1.3, 3.1). Rather than have separate tracks for each

Defendant, allowing the Answers or other pleadings due on the same date for both Defendants

would streamline this case with one track.


       Pursuant to all of the above, Defendants respectfully request that the Court grant this

Stipulated Motion for Extension of Time to Answer Plaintiff’s Complaint or Otherwise Plead, up

to and including September 25, 2019.


                                                2
Case: 5:19-cv-01197-SL Doc #: 15 Filed: 07/18/19 3 of 3. PageID #: 279




                        Respectfully Submitted,

                        EMERSON THOMSON BENNETT, LLC

                        /s/John M. Skeriotis
                        John M. Skeriotis (Ohio Bar # 0069263)
                        jms@etblaw.com
                        1914 Akron-Peninsula Rd.
                        Akron, Ohio 44313
                        (330) 434-9999 – Telephone
                        (330) 434-8888 – Facsimile
                        Attorney for Defendants Institute of Environmental Science
                        and Research and NicheVision Inc.




                                   3
